Citation Nr: 1503232	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-32 795	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased initial evaluation for residuals of cervical injuries (neck disability), which is rated as noncompensable effective April 2, 2008, 10 percent effective March 15, 2010, and 20 percent effective November 3, 2011. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 
INTRODUCTION

The Veteran had active service from March 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's neck disability has manifested in decreased range of motion, pain, stiffness, and flare-ups; it has not manifested in loss of range of motion to the extent that forward flexion of the cervical spine is limited to 15 degrees or less; favorable ankylosis of the entire cervical spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, throughout the entire period on appeal the criteria for a rating of 20 percent, but no higher, for residuals of cervical injuries have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This case was remanded by the Board in March 2014 to obtain updated VA treatment records and provide the Veteran a contemporaneous VA examination.  In April 2014, updated VA records were associated with the claims file and the Veteran was afforded a VA cervical spine examination.  As such, the Board finds that there was substantial compliance with the March 2014 remand directives.  

Duties to Notify and Assist 

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

The appeal for higher initial disability ratings arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's VA treatment records, private treatment records, and various lay statements are of record.  During the appeal period, VA provided the Veteran with VA cervical spine examinations in March 2010, November 2011, and April 2014.  On their face, the VA examination reports reflect that the examiners reviewed the Veteran's claim file, recorded his current complaints, conducted an appropriate examination, and rendered findings pertinent for consideration under the applicable schedular rating criteria.  Thus, the Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Analysis 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence of record be discussed.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing a veteran's symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  
Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings.

The Veteran's neck disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating requires forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating requires that the condition be manifested by unfavorable ankylosis of the entire cervical spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2014).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5247 (2014).  

In a September 2008 statement, the Veteran stated that his neck disability affected his ability to work and affected his other daily activities when he had a flare-up.  He noted that he had a hard time lifting things and that sometimes it was impossible for him to lift computer equipment he was required to work on.  

Private treatment records from Gailes Chiropractic, dated April 2008 through April 2011, noted that the Veteran received treatment for a cervical condition.  However, the treatment records did not detail the nature of the Veteran's symptoms or treatment.  A March 2009 letter from Dr. Gailes, D. C., reported symptoms of the Veteran's thoracic disability and noted that the Veteran had no radicular symptoms.  

The March 2010 VA cervical spine examination report notes that the Veteran was able to walk from the waiting room to the examining room with good gait and posture, transferred to the examining table without difficulty, and removed his shirt without any problems.  Upon repetitive range of motion testing, the Veteran had flexion and extension to 45 degrees, bilateral lateral flexion to 40 degrees, right lateral rotation to 70 degrees, and left lateral rotation to 75 degrees.  The examiner noted that the Veteran reported discomfort, but stated that there was no objective evidence of pain, weakness, fatigue, or lack of endurance.  Deep tendon reflexes were normal bilaterally in the triceps and biceps, but the Veteran had somewhat diminished radial reflexes bilaterally.  Muscle strength testing was normal.   

A May 2010 VA emergency room intake note indicates that the Veteran presented with a two-week history of upper back and neck pain.  The Veteran described the pain as a daily aching sensation with intermittent stabbing pain that radiated into his right shoulder with movement.  The Veteran left the emergency room before he was assessed, stating that he did not want to wait to be seen.  

An August 2010 lumbar spine examination noted that the Veteran denied urinary or fecal incontinence and erectile dysfunction.

In a May 2011 letter, the Veteran stated that the March 2010 VA examiner, Dr. J. B., had misrepresented his symptoms.  He stated that he had reported that he had severe pain and that the examiner had responded that it was not that bad.  He noted that during range of motion testing he had informed the examiner that he was in pain, but the examiner told him to go as slowly as needed to complete the movement.  

At his November 2011 VA cervical spine examination, the Veteran stated that certain movements and cold weather aggravated his neck.  Upon range of motion testing, the Veteran had flexion to 25 degrees, with objective pain at 20 degrees; extension to 20 degrees, with objective pain at 15 degrees; right lateral flexion to 20 degrees with objective evidence of pain at 20 degrees; left lateral flexion to 25 with objective evidence of pain at 25 degrees; right lateral rotation to 50 degrees with objective evidence of pain at 50 degrees; left lateral rotation to 70 degrees with objective evidence of pain at 70 degrees.  Upon repetitive use testing, the Veteran's flexion decreased to 20 degrees, his left lateral flexion decreased to 20 degrees, and his left lateral rotation decreased to 50 degrees.  There was no additional loss of range of motion for extension, right lateral flex, or right lateral rotation.  The examiner noted that the Veteran had functional impairment in the form of less movement than normal, excess fatigability, and pain on movement.  

Upon physical examination, the Veteran was noted to have pain on palpation and guarding and / or muscle spasms, which did not result in abnormal gait or spinal contour.  Upper extremity muscle strength, reflex, and sensory testing were normal bilaterally.  There was no evidence of radiculopathy or any other neurological abnormalities related to the Veteran's neck disability.  The examiner further noted that the Veteran was not diagnosed with IVDS.  With regard to the functional impact on the Veteran's ability to work as an informational technology specialist, he said he had problems getting into tight small spaces to work on computers and that he carried a bus pass with him, as there were days he could not drive safely due to limited neck motion.

In his March 2012 notice of disagreement, the Veteran renewed his prior assertions regarding the inadequacies of the March 2010 VA examination by Dr. J. B.  He also asserted that the March 2010 examiner had not used a goniometer to calculate his range of motion and that his range of motion had been severely limited and not accurately recorded until the November 2011 VA examination.  

In a March 2012 letter, M. A., stated that after the March 2010 examination the Veteran had been extremely upset and had stated that the examiner had not conducted range of motion testing.  M. A. also stated that he too had received an inadequate compensation examination at the same VA medical center.  In an October 2012 letter, S. M. stated that she had been examined by Dr. J. B. and stated that at her examination he had not conducted range of motion testing with a goniometer.  In an unsigned letter received November 2012, another Veteran stated that he also had been provided a compensation examination with Dr. J. B.  The Veteran noted that he did not recall Dr. J. B. ever conducting range of motion testing or using a goniometer to measure his range of motion.  

In a November 2012 statement, the Veteran indicated that prior to seeking chiropractic treatment his pain was so severe that he laid on the floor unable to move.  He also stated that due to his back misalignment he had issues with his leg range of motion and had an abnormal gait.  

In a March 2013 letter, Dr. Harrison, M.D., noted that the Veteran had chronic neck pain which was aggravated by any sort of activity.  He further noted that the Veteran denied weakness in his arms or legs, that sensory examination was intact to pinprick, and that the Veteran's gait was normal. 

A September 2013 treatment record from Metacom Medical Center noted that the Veteran presented with neck and shoulder pain.  The Veteran was observed to have reduced range of motion in his neck, but range of motion testing did not evidence pain, crepitus, and contracture.  The Veteran was noted to have normal muscle strength and tone, without any evidence of atrophy or abnormal movement.  He was diagnosed with neck and shoulder pain and instructed to perform neck exercises, apply ice four times a day, and take Vicodin and Ibuprofen.

VA treatment records dated August 2013 through March 2014 noted that the Veteran had no change in urinary functioning, that his neck was supple, he had no neurological complaints, upper extremity muscle strength was normal, and his sensation was intact.  With regard to his symptoms, the Veteran testified that his symptoms were more severe when he originally filed his claim for service connection and that subsequent treatment had helped.  He noted that his neck disability affected his mobility and that he had trouble moving his neck from left to right and forward and backward.  He stated that he took the bus to work because he was unable to turn his head around to drive a car.  The Veteran reported he had not experienced radiating pain from his neck into his arms.  

At his February 2014 hearing, the Veteran testified that when had been examined by Dr. J. B. the doctor had not conducted range of motion testing using a goniometer.  Rather, the doctor "eyeballed" the range of motion findings that were recorded in the examination report.  He noted that when he was reexamined in November 2011, the examiner had conducted range of motion testing using a goniometer.  

At his April 2014 VA examination, the Veteran reported that his neck was stiff and that he has been treated with injections and muscle relaxers.  He noted that cold weather and turning his head aggravated his neck pain and stiffness.  He described his pain as a tweak, sharp pain in his shoulder blades and into his neck.  He noted that after his flare-ups phased down, his neck area was tender.  He reported that he took Ibuprofen daily and Oxycodone as needed for flare-ups.  

Range of motion testing showed flexion to 30 degrees, with pain beginning at 20 degrees; extension to 10 degrees with objective pain at 10 degrees; right lateral flexion to 20 degrees with objective pain at 20 degrees; left lateral flexion to 30 degrees with objective pain at 30 degrees; bilateral lateral rotation to 60 degrees with objective pain at 60 degrees.  Upon repetitive range of motion testing, the Veteran had flexion to 20 degrees, extension to 10 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 60 degrees.  The examiner opined that the Veteran had functional impairment in the form of less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and / or weight bearing.  With regard to additional loss of range of motion during a flare-up, the examiner noted that it would be impossible without resorting to mere speculation to indicate any additional range of motion loss, compared to the VA examination findings, during a flare-up.

Upon physical examination, the Veteran had pain on palpation.  There was no evidence of muscle spasm.  Guarding of the cervical spine was noted, however, it was not productive of abnormal gait or abnormal spinal contour.  Muscle strength, reflex, and sensory examinations were all normal.  There was no evidence of radiculopathy, ankylosis, or any neurological abnormalities related to the Veteran's cervical spine condition.  The examiner again confirmed that the Veteran did not have IVDS.  With regard to functional impact, the examiner noted that the Veteran worked in the information technology field and had problems getting into small spaces to work on computers.  He also noted that the Veteran carried a bus pass with him because there were times the Veteran felt he was unable to drive safely due to his limited range of motion.  

After a review of the record and resolving all doubt in favor of the Veteran, the Board finds that an initial rating of 20 percent, but no higher, is warranted for the entire period on appeal.  

The Board notes that the March 2010 VA cervical spine examination range of motion findings do not support a 20 percent rating.  Nevertheless, the Board finds the Veteran's assertions regarding the irregularities with his March 2010 examination are persuasive.

The Court has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).

In addition to the Veteran's assertions, the evidence of record contains lay statements from other Veterans who were examined by Dr. J. B, the March 2010 examiner.  The other Veterans reported similar experiences.  Specifically, they noted that Dr. J. B. downplayed and misrepresented their reported symptoms and either did not conduct range of motion testing or simply "eyeballed" their range of motion rather than using a goniometer.  The Board finds the assertions of the Veterans concerning their experiences with the March 2010 examiner to be credible.  Accordingly, the Board finds that clear evidence has been presented to rebut the presumption of regularity.  Id.  Therefore, the March 2010 examination report is afforded little, if any, probative weight.  

With regard to his symptoms prior to November 3, 2011, the Veteran stated that he had severe neck pain, decreased range of motion, painful motion, and that his neck disability had affected his ability to work.  The Board notes that the Veteran is competent to testify to his symptoms.  As the Veteran has had painful motion of the neck at all times during the appeal period, the criteria for a 10 percent rating is met.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 21 Vet App. 1 (2011).  Moreover, in the absence of probative range of motion findings prior to November 3, 2011, the Board will resolve all doubt in favor of the Veteran and find that the Veteran's neck disability manifestations were consistent with the November 2011 VA examination report findings.  Therefore, the Board finds that the Veteran's disability picture more nearly approximated the criteria for a 20 percent rating for the entire period on appeal.  

With regard to a rating in excess of 20 percent, even considering the application of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014) and DeLuca v. Brown, 8 Vet. App. 202 (1995), the evidence of record does not show that the Veteran experiences forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Thus, the Board finds that a higher rating is not warranted.  

The Board acknowledges that the Veteran is competent to report his observable symptoms, such as pain, stiffness, and functional impairment.  However, without appropriate medical training and expertise, which he has not demonstrated, he is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  Even considering the Veteran's flare-ups, the probative evidence does not reflect that his flare-ups limit motion to such a degree as to warrant a rating in excess of 20 percent, even at its worst.  Thus, the Board finds that the objective medical findings are more probative.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness of the opinion).  

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243 (2014).  VA treatment records and the VA examination report are silent for an incapacitating episodes requiring medically prescribed bed rest.  Accordingly, a higher rating under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

In accordance with Note (1) of 38 C.F.R. § 4.71a (2014), the Board also considered whether a separate rating was warranted for neurological manifestations.  Although there is an isolated report of radiating pain, the Veteran has otherwise consistently denied neurological manifestations.  The Board also notes that the March 2010 examiner's finding that the Veteran has somewhat decreased radial reflexes.  Nevertheless, the March 2010 examination findings were found inadequate and afforded little, if any, probative value.  Moreover, the remainder of the evidence weighs against finding that the Veteran experienced any neurological manifestations related to his neck disability.  Specifically, the December 2011 and May 2014 VA examination reports indicated that muscle strength, reflex, and sensory examinations were normal and that the Veteran had no neurological abnormalities related to his cervical spine condition.  Thus, the evidence indicates that a separate rating for neurological manifestations is not warranted.

Accordingly, the Board finds that the weight of the evidence is against assigning a rating in excess of 20 percent.  As the preponderance of the evidence is against granting a rating in excess of 20 percent, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration for his neck disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2014).  

Here, the applicable rating criteria more than reasonably describe the Veteran's disability and symptomatology.  The Veteran has not submitted evidence indicating that his disability or the difficulties flowing from his service-connected disability constitute "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).  

The Veteran reported that he has pain, reduced range of motion, and stiffness.  These symptoms are contemplated in the General Rating Formula and provided for in the assigned rating.  Additionally, the Board observes that a higher schedular rating is available, but the facts do not indicate that the Veteran's disability warrants a higher rating.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately describe or reflect his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Consideration

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record does not reflect that his service-connected disabilities render him unable to secure or maintain substantially gainful employment.  To the contrary, the evidence indicates that the Veteran is employed as an IT specialist.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

A 20 percent disability rating, but no higher, is granted for residuals of cervical injuries for the entire period on appeal, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


